ORDER

PER CURIAM
In this workers’ compensation case, Auto Terminals, Inc. (“employer”) appeals from the final award of the Labor and Industrial Relations Commission (“Commission”) affirming the award of the Administrative Law Judge (“ALJ”). The ALJ found that Robert E. Ford (“claimant”) had sustained a permanent partial disability of five percent of the body as a whole referable to the low back resulting from an accident occurring on August 25, 1999. Employer contends that the Commission erred in affirming the award of the ALJ in that the facts found by the Commission do not support the award, and that there was not sufficient competent evidence to support the award.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).